Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of March 8, 2012

 

Among

 

DIRECTV HOLDINGS LLC,
DIRECTV FINANCING CO., INC.

 

as Issuers,

 

and

 

THE GUARANTORS NAMED HEREIN,

 

and

 

THE INITIAL PURCHASERS NAMED HEREIN,

 

2.400% Senior Notes due 2017,

 

3.800% Senior Notes due 2022

 

and

 

5.150% Senior Notes due 2042

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of March 8,
2012, among DIRECTV HOLDINGS LLC, a Delaware limited liability company (the
“Company”), as issuer, DIRECTV FINANCING CO., INC., a Delaware corporation
(“Finance Co.”), as co-issuer, the other entities listed on the signature
pages hereto, as guarantors (the “Guarantors” and, together with the Company and
Finance Co., the “Issuers”), and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, RBS SECURITIES INC., DEUTSCHE BANK SECURITIES INC., GOLDMAN,
SACHS & CO. AND MORGAN STANLEY & CO. LLC (collectively, the “Initial
Purchasers”).

 

This Agreement is entered into in connection with the Purchase Agreement, dated
as of March 5, 2012, among the Issuers and the Initial Purchasers (the “Purchase
Agreement”), which provides for, among other things, the sale by the Company and
Finance Co. to the Initial Purchasers of up to (x) $1,250,000,000 aggregate
principal amount of the Company’s and Finance Co.’s 2.400% Senior Notes due 2017
(the “2017 Notes”), (y) $1,500,000,000  aggregate principal amount of the
Company’s and Finance Co.’s 3.800% Senior Notes due 2022 and (z) $1,250,000,000
aggregate principal amount of the Company’s and Finance Co.’s 5.150% Senior
Notes due 2042 (the “2042 Notes” and, together with the 2017 Notes and the 2022
Notes, the “Notes”), in each case, guaranteed by the Guarantors (the
“Guarantees”) on a senior basis.  The Notes and the Guarantees are collectively
referred to herein as the “Securities.”  In order to induce the Initial
Purchasers to enter into the Purchase Agreement, the Issuers have agreed to
provide the registration rights set forth in this Agreement for the benefit of
the Initial Purchasers and any subsequent holder or holders of the Securities. 
The execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligation to purchase the Securities under the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.             Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

2017 Notes:  See the introductory paragraphs hereto.

 

2022 Notes:  See the introductory paragraphs hereto.

 

2042 Notes:  See the introductory paragraphs hereto.

 

Additional Interest:  See Section 4(a) hereof.

 

Advice:  See the last paragraph of Section 5 hereof.

 

--------------------------------------------------------------------------------


 

Applicable Period:  See Section 2(b) hereof.

 

Company:  See the introductory paragraphs hereto.

 

Effectiveness Date:  The 220th day after the Issue Date; provided, however, that
with respect to any Shelf Registration, if later than the 220th day after the
Issue Date, the Effectiveness Date shall be the 180th day after the delivery of
a Shelf Notice as required pursuant to Section 2(c) hereof; provided, further,
that in the event that applicable law or interpretations of the staff of the SEC
do not permit the Issuers to file a Registration Statement covering the exchange
of the Securities or to complete the Exchange Offer, the Effectiveness Date
shall be extended by 30 days.

 

Effectiveness Period:  See Section 3(a) hereof.

 

Event Date:  See Section 4 hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

Exchange Notes:  See Section 2(a) hereof.

 

Exchange Offer:  See Section 2(a) hereof.

 

Exchange Offer Registration Statement:  See Section 2(a) hereof.

 

Finance Co.:  See the introductory paragraphs hereto.

 

FINRA:  See Section 5(r) hereof.

 

Guarantees:  See the introductory paragraphs hereto.

 

Guarantors:  See the introductory paragraphs hereto.

 

Holder:  As the context requires, means any holder of a Registrable Note or
Registrable Notes.

 

Indemnified Person:  See Section 7(c) hereof.

 

Indemnifying Person:  See Section 7(c) hereof.

 

Indenture:  The Indenture, dated as of March 8, 2012, by and among the Issuers,
the Guarantors and The Bank of New York Mellon, as trustee, pursuant to which
the Securities, the Exchange Notes and the Private Exchange Notes, if any, are
being issued, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

 

--------------------------------------------------------------------------------


 

Initial Purchasers:  See the introductory paragraphs hereto.

 

Initial Shelf Registration:  See Section 3(a) hereof.

 

Inspectors:  See Section 5(m) hereof.

 

Issue Date:  March 8, 2012, the date of original issuance of the Notes.

 

Issuers:  See the introductory paragraphs hereto.

 

Notes:  See the introductory paragraphs hereto.

 

Offering Memorandum:  The final offering memorandum of the Company and Finance
Co., dated March 5, 2012 in respect of the offering of the Securities.

 

Participant:  See Section 7(a) hereof.

 

Participating Broker-Dealer:  See Section 2(b) hereof.

 

Person:  An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

 

Private Exchange:  See Section 2(b) hereof.

 

Private Exchange Notes:  See Section 2(b) hereof.

 

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act and any term sheet filed pursuant to Rule 434 under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

Purchase Agreement:  See the introductory paragraphs hereto.

 

Records:  See Section 5(m) hereof.

 

--------------------------------------------------------------------------------


 

Registrable Notes:  Each Security upon its original issuance and at all times
subsequent thereto, each Exchange Note (and the related Guarantee) as to which
Section 2(c)(iv) hereof is applicable upon original issuance and at all times
subsequent thereto and each Private Exchange Note (and the related Guarantee)
upon original issuance thereof and at all times subsequent thereto, until (i) a
Registration Statement (other than, with respect only to any Exchange Note as to
which Section 2(c)(iv) hereof is applicable, the Exchange Offer Registration
Statement) covering such Security, Exchange Note or Private Exchange Note has
been declared effective by the SEC and such Security, Exchange Note or such
Private Exchange Note, as the case may be, has been disposed of in accordance
with such effective Registration Statement, (ii) such Security has been
exchanged pursuant to the Exchange Offer for an Exchange Note or Exchange Notes
that may be resold without restriction under state and federal securities laws,
(iii) such Security, Exchange Note or Private Exchange Note has been disposed of
by a broker-dealer pursuant to the “Plan of Distribution” contemplated by a
Registration Statement pursuant to which such Security, Exchange Note or Private
Exchange Note has been registered (including delivery of the prospectus
contained therein), (iv) such Security, Exchange Note or Private Exchange Note,
as the case may be, ceases to be outstanding for purposes of the Indenture or
(v) the second anniversary of the later of (x) the Issue Date and (y) the last
date on which such Security was held by the Company or an Affiliate of the
Company.

 

Registration Statement:  Any registration statement of the Issuers that covers
any of the Notes, the Exchange Notes or the Private Exchange Notes filed with
the SEC under the Securities Act, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

Rule 144:  Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of the issuer of such securities
being free of the registration and prospectus delivery requirements of the
Securities Act.

 

Rule 144A:  Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

Rule 415:  Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

SEC:  The Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Securities:  See the introductory paragraphs hereto.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Shelf Notice:  See Section 2(c) hereof.

 

Shelf Registration:  See Section 3(b) hereof.

 

Subsequent Shelf Registration:  See Section 3(b) hereof.

 

TIA:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Notes and Private Exchange Notes.

 

Underwritten registration or underwritten offering:  A registration in which
securities of one or more of the Issuers are sold to an underwriter for
reoffering to the public.

 

2.             Exchange Offer

 

(a)           To the extent not prohibited by any applicable law or applicable
interpretation of the staff of the SEC, the Issuers shall use their reasonable
best efforts to file with the SEC a Registration Statement (the “Exchange Offer
Registration Statement”) on an appropriate registration form with respect to a
registered offer (the “Exchange Offer”) to exchange any and all of the
Registrable Notes for a like aggregate principal amount of notes of the Company
and Finance Co., guaranteed by the Guarantors, that are identical in all
material respects to the Securities (the “Exchange Notes”), except that (i) the
Exchange Notes shall contain no restrictive legend thereon and (ii) interest
thereon shall accrue (A) from the latter of (x) the last interest payment date
on which interest was paid on the Security surrendered in exchange therefor, or
(y) if the Security is surrendered for exchange on a date in a period which
includes the record date for an interest payment date to occur on or after the
date of such exchange and as to which interest will be paid, the date of such
interest payment date or (B) if no interest has been paid on such Security, from
the Issue Date, and which are entitled to the benefits of the Indenture or a
trust indenture which is identical in all material respects to the Indenture
(other than such changes to the Indenture or any such trust indenture as are
necessary to comply with the TIA) and which, in either case, has been qualified
under the TIA.  The Exchange Offer shall comply with all applicable tender offer
rules and regulations under the Exchange Act and other applicable law.  The
Issuers shall use their reasonable best efforts to consummate the Exchange Offer
on or prior to the 220th day after the Issue Date.

 

--------------------------------------------------------------------------------


 

Each Holder that participates in the Exchange Offer will be required, as a
condition to its participation in the Exchange Offer, to represent to the
Issuers in writing (which may be contained in the applicable letter of
transmittal) that:

 

(i)            any Exchange Notes to be received by it will be acquired in the
ordinary course of its business,

 

(ii)           at the time of the commencement of the Exchange Offer such Holder
has no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the Securities Act,

 

(iii)          such Holder is not an affiliate (as defined in Rule 405
promulgated under the Securities Act) of the Issuers,

 

(iv)          if such Holder is a broker-dealer, that it is not engaged in, and
does not intend to engage in, the distribution of Exchange Notes,

 

(v)           if such Holder is a Participating Broker-Dealer (as defined below)
that will receive Exchange Notes for its own account in exchange for Securities
that were acquired as a result of market-making or other trading activities,
that it will deliver a prospectus in connection with any resale of such Exchange
Notes and

 

(vi)          the Holder is not acting on behalf of any persons or entities who
could not truthfully make the foregoing representations.

 

Such Holder may also be required to be named as a selling security holder in the
related prospectus and will be required to make such other representations as
may be necessary under applicable SEC rules, regulations or interpretations to
render available the use of Form S-4 or any other appropriate form under the
Securities Act.

 

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply solely with respect to
Registrable Notes that are Private Exchange Notes, Exchange Notes as to which
Section 2(c)(iv) is applicable and Exchange Notes held by Participating
Broker-Dealers, and the Issuers shall have no further obligation to register
Registrable Notes (other than Private Exchange Notes and other than in respect
of any Exchange Notes as to which clause 2(c)(iv) is applicable) pursuant to
Section 3 hereof.

 

No securities other than the Exchange Notes shall be included in the Exchange
Offer Registration Statement.

 

--------------------------------------------------------------------------------


 

(b)           The Issuers shall include within the Prospectus contained in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Notes received by such broker-dealer in the Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies represent the
prevailing views of the staff of the SEC.  Such “Plan of Distribution” section
shall also expressly permit, to the extent permitted by applicable policies and
regulations of the SEC, the use of the Prospectus by all Persons subject to the
prospectus delivery requirements of the Securities Act, including, to the extent
permitted by applicable policies and regulations of the SEC, all Participating
Broker-Dealers, and include a statement describing the means by which
Participating Broker-Dealers may resell the Exchange Notes in compliance with
the Securities Act.

 

The Issuers shall use their reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein in order to permit such Prospectus to be lawfully delivered by
all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as is necessary to comply with applicable law in
connection with any resale of the Exchange Notes covered thereby; provided,
however, that such period shall not be required to exceed 180 days, or such
longer period if extended pursuant to the last sentence of Section 5(s) (the
“Applicable Period”).

 

If, prior to consummation of the Exchange Offer, the Initial Purchasers hold any
Securities acquired by them that have the status of an unsold allotment in the
initial distribution, the Issuers upon the request of the Initial Purchasers
shall simultaneously with the delivery of the Exchange Notes in the Exchange
Offer, issue and deliver to the Initial Purchasers, in exchange (the “Private
Exchange”) for such Securities held by the Initial Purchasers, a like principal
amount of notes (the “Private Exchange Notes”) of the Company and Finance Co.,
guaranteed by the Guarantors, that are identical in all material respects to the
Exchange Notes except for the placement of a restrictive legend on such Private
Exchange Notes.  The Private Exchange Notes shall be issued pursuant to the same
indenture as the Exchange Notes and, if permissible, bear the same CUSIP number
as the Exchange Notes.

 

In connection with the Exchange Offer, the Issuers shall:

 

(1)           mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

 

--------------------------------------------------------------------------------


 

(2)           use their reasonable best efforts to keep the Exchange Offer open
for not less than 20 business days after the date that notice of the Exchange
Offer is mailed to Holders (or longer if required by applicable law);

 

(3)           utilize the services of a depositary for the Exchange Offer with
an address in the Borough of Manhattan, The City of New York;

 

(4)           permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last business day on which the
Exchange Offer shall remain open; and

 

(5)           otherwise comply in all material respects with all applicable
laws, rules and regulations.

 

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuers shall:

 

(1)           accept for exchange all Registrable Notes validly tendered and not
validly withdrawn pursuant to the Exchange Offer and the Private Exchange, if
any;

 

(2)           deliver to the Trustee for cancellation all Registrable Notes so
accepted for exchange; and

 

(3)           direct the Trustee to authenticate and deliver promptly to each
holder of Securities Exchange Notes or Private Exchange Notes, as the case may
be, equal in principal amount to the Securities of such Holder so accepted for
exchange.

 

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or the Private Exchange, as
the case may be, does not violate applicable law or any applicable
interpretation of the staff of the SEC, (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency which
might materially impair the ability of the Issuers to proceed with the Exchange
Offer or the Private Exchange, (iii) all governmental approvals shall have been
obtained, which approvals the Issuers deem necessary for the consummation of the
Exchange Offer or the Private Exchange, (iv) there shall not have been any
material change, or development involving a prospective material change, in the
business or financial affairs of the Issuers which, in the reasonable judgment
of the Issuers, would materially impair the Issuers’ ability to consummate the
Exchange Offer or the Private Exchange, and (v) there shall not have been
proposed, adopted or enacted any law, statute, rule or regulation which, in the
reasonable judgment of the Issuers, would materially impair the Issuers’ ability
to consummate the Exchange Offer or the Private Exchange or have a material
adverse effect on the Issuers if the Exchange Offer or the Private Exchange was
consummated.  In the event that the Issuers are unable to consummate the
Exchange Offer or the Private Exchange due to any event listed in clauses
(i) through (v) above, the Issuers shall not be deemed to have breached any
covenant under this Section 2.

 

--------------------------------------------------------------------------------


 

The Exchange Notes and the Private Exchange Notes shall be issued under the
Indenture or under an indenture identical in all material respects to the
Indenture and which, in either case, has been qualified under the TIA or is
exempt from such qualification and shall provide that the Exchange Notes shall
not be subject to the transfer restrictions set forth in the Indenture.  The
Indenture or such other indenture shall provide that the Exchange Notes, the
Private Exchange Notes and the Securities shall vote and consent together on all
matters as one class and that none of the Exchange Notes, the Private Exchange
Notes or the Securities will have the right to vote or consent as a separate
class on any matter.

 

(c)           If (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Issuers are not permitted to effect
the Exchange Offer, (ii) the Exchange Offer is not consummated within 220 days
of the Issue Date, (iii) a Holder of Private Exchange Notes notifies the Company
in writing within 60 days following the consummation of the Exchange Offer that
(A) such Holder is prohibited by law or SEC policy from participating in the
Exchange Offer or (B) such Holder may not resell the Exchange Notes acquired by
it in the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder or (C) such Holder is a
Participating Broker-Dealer and holds Securities acquired directly from the
Company or any of its affiliates (as defined in Rule 405 promulgated under the
Securities Act), or (iv) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Notes on the date of the
exchange that may be sold without restriction under state and federal securities
laws (other than due solely to the status of such Holder as an affiliate of one
of the Issuers within the meaning of the Securities Act), then in the case of
each of clauses (i) to and including (iv) of this sentence, the Issuers shall
promptly deliver to the Holders and the trustee written notice thereof (the
“Shelf Notice”) and shall use their reasonable best efforts to file a Shelf
Registration pursuant to Section 3 hereof.

 

3.             Shelf Registration

 

If at any time a Shelf Notice is delivered as contemplated by
Section 2(c) hereof, then:

 

(a)           Shelf Registration.  The Issuers shall use their reasonable best
efforts to file with the SEC a Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415 covering all of the Registrable Notes
not exchanged in the Exchange Offer, Private Exchange Notes and Exchange Notes
as to which Section 2(c)(iv) is applicable (the “Initial Shelf Registration”). 
The Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Notes for resale by Holders in the
manner or manners designated by them

 

--------------------------------------------------------------------------------


 

(including, without limitation, one or more underwritten offerings).  The
Issuers shall not permit any securities other than the Registrable Notes to be
included in the Initial Shelf Registration or any Subsequent Shelf Registration
(as defined below).

 

The Issuers shall, subject to applicable law or applicable interpretation of the
staff of the SEC, use their reasonable best efforts to cause the Initial Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act until the earlier of (x) the date which is
two years from the Issue Date or (y) the date on which no Registrable Notes are
outstanding (the “Effectiveness Period”); provided, however, that the
Effectiveness Period in respect of the Initial Shelf Registration shall be
extended to the extent required to permit dealers to comply with the applicable
prospectus delivery requirements of Rule 174 under the Securities Act and as
otherwise provided herein.

 

No Holder of Registrable Notes may include any of its Registrable Notes in any
Shelf Registration pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 15 business days after receipt of a
request therefor, such information concerning such Holder required to be
included in any Shelf Registration or Prospectus or preliminary prospectus
included therein.  No holder of Registrable Notes shall be entitled to
Additional Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided all such information, if so requested.  Each Holder of
Registrable Notes as to which any Shelf Registration is being effected agrees to
furnish promptly to the Company all information required to be disclosed so that
the information previously furnished to the Company by such Holder not
materially misleading and does not omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.

 

(b)           Subsequent Shelf Registrations.  If the Initial Shelf Registration
or any Subsequent Shelf Registration ceases to be effective for any reason at
any time during the Effectiveness Period (other than because of the sale of all
of the securities registered thereunder), the Issuers shall use their reasonable
best efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend the Initial Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional “shelf” Registration Statement pursuant to Rule 415 covering all of
the Registrable Notes covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”).  If a Subsequent Shelf Registration is filed, the Issuers
shall use their reasonable best efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such subsequent Shelf Registration
continuously effective

 

--------------------------------------------------------------------------------


 

for a period equal to the number of days in the Effectiveness Period less the
aggregate number of days during which the Initial Shelf Registration or any
Subsequent Shelf Registration was previously continuously effective.  As used
herein the term “Shelf Registration” means the Initial Shelf Registration and
any Subsequent Shelf Registration.

 

(c)           Supplements and Amendments.  The Issuers shall promptly supplement
and amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration, if required by the Securities Act, or if reasonably requested by
the Holders of a majority in aggregate principal amount of the Registrable Notes
covered by such Registration Statement or by any managing underwriter of such
Registrable Notes, provided, however, that the Issuers shall not be required to
supplement or amend any Shelf Registration upon the request of a Holder or any
managing underwriter if such requested supplement or amendment would, in the
good faith judgment of the Company, violate the Securities Act, the Exchange Act
or the rules and regulations promulgated thereunder.

 

4.             Additional Interest

 

(a)           The Issuers and the Initial Purchasers agree that the Holders of
Registerable Notes will suffer damages if the Issuers fail to fulfill their
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages with precision.  Accordingly,
the Issuers agree to pay, as liquidated damages, additional interest on the
Registrable Notes (“Additional Interest”) under the circumstances and to the
extent set forth below (each of which shall be given independent effect) (it
being understood that the Additional Interest provided for in this section shall
be the sole remedy at law for the matters set forth in clauses (i) through
(iii) below; provided, however, that nothing contained herein shall prevent the
Holders of a majority of Registrable Notes from seeking specific performance of
the Issuers’ obligations with respect to such matters):

 

(i)            if the Issuers are required to file a Shelf Registration and such
Shelf Registration is not declared effective by the SEC on or prior to the
Effectiveness Date in respect of such Shelf Registration, then, commencing on
the day after such Effectiveness Date, Additional Interest shall accrue on the
principal amount of the Securities at a rate of 0.25% per annum for the first 90
days immediately following such Effectiveness Date, and such Additional Interest
rate shall increase by an additional 0.25% per annum at the beginning of each
subsequent 90-day period; or

 

(ii)           if (A) the Issuers have not exchanged Exchange Notes for all
Securities validly tendered in accordance with the terms of the Exchange Offer
on or prior to the 220th day after the Issue Date and a Shelf Registration has
not become effective for all such Securities or (B) if applicable, a Shelf
Registration has been declared effective and such Shelf Registration ceases to
be effective at any time prior to the termination

 

--------------------------------------------------------------------------------


 

of the Issuers’ obligations to keep such Shelf Registration effective pursuant
to Section 3 above, then Additional Interest shall accrue on the principal
amount of the Securities at a rate of 0.25% per annum for the first 90 days
commencing on (x) the 221st day after the Issue Date, in the case of (A) above,
or (y) the day such Shelf Registration ceases to be effective, in the case of
(B) above, and such Additional Interest rate shall increase by an additional
0.25% per annum at the beginning of each such subsequent 90-day period;

 

provided, however, that the Additional Interest rate on the Notes may not accrue
under more than one of the foregoing clauses (i) and (ii) at any one time and at
no time shall the aggregate amount of Additional Interest accruing exceed in the
aggregate 1.00% per annum; provided, further, however, that (1) upon the
effectiveness of the applicable Shelf Registration as required hereunder (in the
case of clause (a)(i) of this Section 4), or (2) upon the exchange of the
applicable Exchange Notes for all Securities tendered or the effectiveness of a
Shelf Registration covering all such Securities (in the case of clause
(a)(ii)(A) of this Section 4), or upon the effectiveness of the applicable Shelf
Registration which had ceased to remain effective (in the case of
clause(a)(ii)(B) of this Section 4), Additional Interest on the Notes as a
result of such clause (or the relevant subclause thereof), as the case may be,
shall cease to accrue; provided, further, however, that notwithstanding the
foregoing provisions of this Section 4(a), Additional Interest shall not be
payable if effectiveness of a Shelf Registration ceased solely as a result of
(i) the filing of a post-effective amendment to such Shelf Registration to
incorporate annual audited financial information with respect to the Issuers
required pursuant to rules or regulations promulgated by the Commission where
such post-effective amendment is not yet effective and needs to be declared
effective to permit Holders to use the related prospectus or (ii) other material
events, with respect to the Issuers that would need to be described in such
Shelf Registration Statement or related prospectus and the Issuers are
proceeding promptly and in good faith to amend or supplement such Shelf
Registration or related prospectus to describe such events; provided, that in
any case if such a Shelf Registration is not declared effective on the thirtieth
day after effectiveness ceased, Additional Interest shall be payable from the
day following such 30-day period until the date on which such Shelf Registration
is declared effective.

 

(b)           The Issuers shall notify the Trustee within three business days
after each and every date on which an event occurs in respect of which
Additional Interest is required to be paid (an “Event Date”).  Any amounts of
Additional Interest due pursuant to clauses (a)(i) or (a)(ii) of this Section 4
will be payable in cash semiannually on each March 15 and September 15 (to the
holders of record on the March 1 and September 1 immediately preceding such
dates), commencing with the first such date occurring after any such Additional
Interest commences to accrue.  The amount of Additional Interest will be
determined on the basis of a 360-day year comprised of twelve 30-day months.

 

--------------------------------------------------------------------------------


 

5.             Registration Procedures

 

In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Issuers shall effect such registrations to permit
the sale of the securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto and in connection
with any Registration Statement filed by the Issuers hereunder each of the
Issuers shall:

 

(a)           Prepare and file with the SEC, a Registration Statement or
Registration Statements as prescribed by Sections 2 or 3 hereof, and use their
reasonable best efforts to cause each such Registration Statement to become
effective and remain effective as provided herein; provided, however, that, if
(1) such filing is pursuant to Section 3 hereof, or (2) a Prospectus contained
in the Exchange Offer Registration Statement filed pursuant to Section 2 hereof
is required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto, the Issuers shall furnish to and afford the
Holders of the Registrable Notes included in such Registration Statement or each
such Participating Broker-Dealer, as the case may be, their counsel and the
managing underwriters, if any, a reasonable opportunity to review copies of all
such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five days prior to such filing, or such later date as is reasonable
under the circumstances).

 

(b)           Prepare and file with the SEC such amendments and post-effective
amendments to each Shelf Registration or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the provisions of the Securities Act
and the Exchange Act applicable to each of them with respect to the disposition
of all securities covered by such Registration Statement as so amended or in
such Prospectus as so supplemented and with respect to the subsequent resale of
any securities being sold by a Participating Broker-Dealer covered by any such
Prospectus.  The Issuers shall be deemed not to have used their reasonable best
efforts to keep a Registration Statement effective during the Effectiveness
Period or the Applicable Period, as the case may be, relating thereto if any
Issuer voluntarily takes any action that would result in selling Holders of the
Registrable Notes covered thereby or Participating Broker-Dealers seeking to
sell Exchange Notes not being able to sell such Registrable Notes or such
Exchange Notes during that period unless such action is required by applicable
law or permitted by this Agreement.

 

(c)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer

 

--------------------------------------------------------------------------------


 

who seeks to sell Exchange Notes during the Applicable Period relating thereto
from whom the Issuers have received written notice that it will be a
Participating Broker-Dealer in the Exchange Offer, notify the selling Holders of
Registrable Notes, or each such Participating Broker-Dealer, as the case may be,
and their counsel promptly (but in any event within two business days), and
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
applicable Registration Statement or any post-effective amendment, when the same
has become effective under the Securities Act (including in such notice a
written statement that any Holder may, upon request in writing, obtain, at the
sole expense of the Issuers, one conformed copy of such Registration Statement
or post-effective amendment including financial statements and schedules,
documents incorporated or deemed to be incorporated by reference and exhibits),
(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or of any order preventing or suspending the use of
any preliminary prospectus or the initiation of any proceedings for that
purpose, (iii) if at any time when a prospectus is required by the Securities
Act to be delivered in connection with sales of the Registrable Notes or resales
of Exchange Notes by Participating Broker-Dealers the representations and
warranties of the Issuers contained in any agreement (including any underwriting
agreement) contemplated by Section 5(l) hereof cease to be true and correct in
all material respects, (iv) of the receipt by any Issuer of any notification
with respect to the suspension of the qualification or exemption from
qualification of a Registration Statement or any of the Registrable Notes or the
Exchange Notes to be sold by any Participating Broker-Dealer for offer or sale
in any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in or amendments or supplements to such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (vi) of the Issuers’ determination that a post-effective
amendment to a Registration Statement would be appropriate.

 

(d)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, use their commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement
or of any order preventing or suspending the use of a Prospectus or suspending
the qualification (or exemption from qualification) of any of the Registrable
Notes

 

--------------------------------------------------------------------------------


 

or the Exchange Notes to be sold by any Participating Broker-Dealer, for sale in
any jurisdiction, and, if any such order is issued, to use their commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible moment.

 

(e)           If a Shelf Registration is filed pursuant to Section 3 and if
requested by the managing underwriter, the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold in connection with an
underwritten offering or any Participating Broker-Dealer, (i) as promptly as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriter, such Holders, any Participating
Broker-Dealer or counsel for any of them reasonably request to be included
therein, provided, however, that the Issuers shall not be required to include
any such information upon the request of a Holder or any underwriter if the
inclusion of such information would, in the good faith judgment of the Company,
violate the Securities Act, the Exchange Act or the rules and regulations
promulgated thereunder, (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after an
Issuer has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment, and (iii) supplement or make
amendments to such Registration Statement.

 

(f)            If (1) a Shelf Registration is filed pursuant to Section 3
hereof, or (2) a Prospectus contained in the Exchange Offer Registration
Statement filed pursuant to Section 2 hereof is required to be delivered under
the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, furnish to each selling Holder of
Registrable Notes, a single counsel to such Holders (chosen in accordance with
Section 6(b)) and to each such Participating Broker-Dealer who so requests and
to its counsel at the sole expense of the Issuers, one conformed copy of the
Registration Statement or Registration Statements and each post-effective
amendment thereto, including financial statements and schedules, and, if
requested in writing one copy of any document incorporated or deemed to be
incorporated therein by reference and one copy of any exhibit.

 

(g)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Notes, a
single counsel to such Holders (chosen in accordance with Section 6(b)), or each
such Participating Broker-Dealer and its counsel, as the case may be, at the
sole expense of the Issuers, as many copies of the Prospectus or Prospectuses
(including each form of preliminary prospectus) and each amendment or supplement
thereto and if requested in writing, any documents incorporated by reference
therein as such Persons may reasonably request; and, subject to the last
paragraph of Section 5(s), the Issuers hereby consent to the use of such
Prospectus and each amendment or supplement thereto (provided the manner of such
use complies with any limitations resulting from any applicable state securities
“Blue

 

--------------------------------------------------------------------------------


 

Sky” laws as provided in writing to such Holders by the Company and subject to
the provisions of this Agreement) by each of the selling Holders of Registrable
Notes or each such Participating Broker-Dealer, as the case may be, and the
managing underwriters or agents, if any, and dealers (if any), in connection
with the offering and sale of the Registrable Notes covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.

 

(h)           Prior to any public offering of Registrable Notes or any delivery
of a Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their commercially reasonable efforts to register or
qualify, and to cooperate with the selling Holders of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes for offer and sale under the securities
or Blue Sky laws of such jurisdictions within the United States as any selling
Holder or Participating Broker-Dealer, reasonably request in writing; provided,
however, that where Exchange Notes held by Participating Broker-Dealers or
Registrable Notes are offered other than through an underwritten offering, the
Issuers agree to cause their counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Exchange Notes held by Participating Broker-Dealers or the Registrable Notes
covered by the applicable Registration Statement; provided, however, that no
Issuer shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (C) subject itself to taxation in any such jurisdiction
where it is not then so subject.

 

(i)            If a Shelf Registration is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Notes to facilitate the timely
preparation and delivery of certificates representing Registrable Notes to be
sold, which certificates shall not bear any restrictive legends and shall be in
a form eligible for deposit with The Depository Trust Company; and enable such
Registrable Notes to be in such denominations and registered in such names as
the selling Holders may reasonably request.

 

(j)            If (1) a Shelf Registration is filed pursuant to Section 3
hereof, or (2) a Prospectus contained in the Exchange Offer Registration
Statement filed pursuant to Section 2 hereof is required to be delivered under
the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, upon the occurrence of any event
contemplated by Sections 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable
prepare and (subject to Section 5(a) hereof) file with the SEC, at the sole
expense of the Issuers, a

 

--------------------------------------------------------------------------------


 

supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Notes being
sold thereunder or to the purchasers of the Exchange Notes to whom such
Prospectus will be delivered by a Participating Broker-Dealer, any such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Notwithstanding the foregoing, the Issuers shall not be
required to amend or supplement a Registration Statement, any related Prospectus
or any document incorporated therein by reference, in the event that an event
occurs and is continuing as a result of which the Shelf Registration would, in
the good faith judgment of the Company, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or, for a period not to exceed an aggregate of 90 days in
any calendar year, (a) the Company determines in its good faith judgment that
the disclosure of such event at such time would reasonably be expected to have a
material adverse effect on the business, operations or prospects of the Company
or (b) the disclosure otherwise relates to a pending material business
transaction that has not yet been publicly disclosed.

 

(k)           Prior to the effective date of the first Registration Statement
relating to the Registrable Notes, (i) provide the Trustee with certificates for
the Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Notes.

 

(l)            In connection with any underwritten offering of Registrable Notes
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Securities
in form and substance reasonably satisfactory to the Issuers and take all such
other actions as are reasonably requested by the managing underwriter in order
to expedite or facilitate the registration or the disposition of such
Registrable Notes and, in such connection, (i) make such representations and
warranties to, and covenants with, the underwriters with respect to the business
of the Issuers and the subsidiaries of the Issuers (including any acquired
business, properties or entity, if applicable) and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, as are customarily made by issuers to
underwriters in underwritten offerings of debt securities similar to the
Securities, and confirm the same in writing if and when requested in form and
substance reasonably satisfactory to the Issuers; (ii) upon the request of any
underwriter use all reasonable efforts to obtain the written opinions of counsel
to the Issuers and written updates thereof in form, scope and substance
reasonably satisfactory to the managing underwriter, addressed to the
underwriters covering the matters customarily covered in opinions reasonably
requested in underwritten offerings and such other matters as may be

 

--------------------------------------------------------------------------------


 

reasonably requested by the managing underwriter; (iii) upon the request of any
managing underwriter use their commercially reasonable efforts to obtain “cold
comfort” letters and updates thereof in form, scope and substance reasonably
satisfactory to the managing underwriter from the independent public accountants
of the Issuers (and, if necessary, any other independent public accountants of
the Issuers, any subsidiary of the Issuers or of any business acquired by the
Issuers for which financial statements and financial data are, or are required
to be, included or incorporated by reference in the Registration Statement),
addressed to each of the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings of debt securities similar to the
Securities and such other matters as reasonably requested by the managing
underwriter as permitted by the Statement on Auditing Standards No. 72; and
(iv) if an underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable to the sellers and
underwriters, if any, than those set forth in Section 7 hereof (or such other
provisions and procedures acceptable to Holders of a majority in aggregate
principal amount of Registrable Notes covered by such Registration Statement and
the managing underwriter or underwriters or agents, if any).  The above shall be
done at each closing under such underwriting agreement, or as and to the extent
required thereunder.

 

(m)          If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make available for inspection by any selling Holder of
such Registrable Notes being sold, or each such Participating Broker-Dealer, as
the case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and instruments of the Issuers and
subsidiaries of the Issuers (collectively, the “Records”) as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Issuers
and any of their subsidiaries to supply all information reasonably requested by
any such Inspector in connection with such Registration Statement and
Prospectus.  The foregoing inspection and information gathering shall be
coordinated on behalf of the other parties by one counsel designated by such
parties as described in Section 6(b) hereof.  Each Inspector shall agree in
writing that it will keep the Records confidential and that it will not disclose
any of the Records that the Issuers determine, in good faith, to be confidential
unless (i) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, or (ii) the information in
such Records has been made generally available to the public other than through
the acts of such Inspector; provided, however, that prior notice shall be
provided as soon as practicable to the Issuers of the potential disclosure of
any information by such

 

--------------------------------------------------------------------------------


 

Inspector pursuant to clause (i) of this sentence to permit the Issuers to
obtain a protective order or take other appropriate action to prevent the
disclosure of such information at the Issuers’ sole expense (or waive the
provisions of this paragraph (m)) and that such Inspector shall take such
actions as are reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of the Holder or any Inspector.

 

(n)           Provide an indenture trustee for the Registrable Notes or the
Exchange Notes, as the case may be, and cause the Indenture or the trust
indenture provided for in Section 2(a) hereof, as the case may be, to be
qualified under the TIA not later than the effective date of the first
Registration Statement relating to the Registrable Notes; and in connection
therewith, cooperate with the trustee under any such indenture and the Holders
of the Registrable Notes to effect such changes to such indenture as may be
required for such indenture to be so qualified in accordance with the terms of
the TIA; and execute, and use their commercially reasonable efforts to cause
such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.

 

(o)           Comply with all applicable rules and regulations of the SEC and
make generally available to its securityholders with regard to any applicable
Registration Statement, a consolidated earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 60 days
after the end of any fiscal quarter (or 120 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Notes are sold to underwriters in a firm commitment
or best efforts underwritten offering and (ii) if not sold to underwriters in
such an offering, commencing on the first day of the first fiscal quarter of the
Company after the effective date of a Registration Statement, which statements
shall cover said 12-month periods.

 

(p)           Upon consummation of the Exchange Offer or a Private Exchange, if
requested by the Trustee in writing, obtain an opinion of counsel to the
Issuers, in a form customary for underwritten transactions, addressed to the
Trustee for the benefit of all Holders of Registrable Notes participating in the
Exchange Offer or the Private Exchange, as the case may be, that the Exchange
Notes or Private Exchange Notes, as the case may be, the related guarantee and
the related indenture constitute legal, valid and binding obligations of the
Issuers, enforceable against them in accordance with their respective terms,
subject to customary exceptions and qualifications.

 

(q)           If the Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Registrable Notes by Holders to the Issuers (or to such
other Person as directed by the Issuers) in exchange for the Exchange Notes or
the Private Exchange Notes, as the case may be, the Issuers shall mark, or cause
to be marked, on such Registrable Notes that such Registrable Notes are being
canceled in exchange for the Exchange Notes or the Private Exchange Notes, as
the case may be; in no event shall such Registrable Notes be marked as paid or
otherwise satisfied, in connection with any such exchange.

 

--------------------------------------------------------------------------------


 

(r)            Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with the Financial Industry Regulatory
Authority (the “FINRA”).

 

(s)            Use their commercially reasonable efforts to take all other steps
reasonably necessary to effect the registration of the Registrable Notes covered
by a Registration Statement contemplated hereby.

 

The Issuers may require each seller of Registrable Notes as to which any
registration is being effected to furnish to the Issuers such information
regarding such seller and the distribution of such Registrable Notes as the
Issuers may, from time to time, reasonably request.  The Issuers may exclude
from such registration the Registrable Notes of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request.  Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed so that the information previously furnished to the Company by such
seller is not materially misleading and does not omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances under which they were
made.

 

Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
its acquisition of such Registrable Notes or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon actual receipt of
any notice from the Issuers of the happening of any event of the kind described
in Section 5(c)(ii), 5(c)(iv), 5(c)(v) or 5(c)(vi) hereof, such Holder will
forthwith discontinue disposition of such Registrable Notes covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such Holder
or Participating Broker-Dealer, as the case may be, until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(j) hereof, or until it is advised
in writing (the “Advice”) by the Issuers that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto.  In the event that the Issuers shall give any such notice,
the Applicable Period shall be extended by the number of days during such
periods from and including the date of the giving of such notice to and
including the date when each seller of Registrable Notes covered by such
Registration Statement or Exchange Notes to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(j) hereof or
(y) the Advice.

 

--------------------------------------------------------------------------------


 

6.             Registration Expenses

 

(a)           All fees and expenses incident to the performance of or compliance
with this Agreement by the Issuers (other than any underwriting discounts or
commissions which shall not be borne by the Issuers) shall be borne by the
Issuers including, without limitation, (i) all registration and filing fees
(including, without limitation, (A) fees with respect to filings required to be
made with the FINRA in connection with an underwritten offering and (B) fees and
expenses of compliance with state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of one counsel in
connection with Blue Sky qualifications of the Registrable Notes or Exchange
Notes and determination of the eligibility of the Registrable Notes or Exchange
Notes for investment under the laws of such jurisdictions (x) where the holders
of Registrable Notes are located, in the case of the Exchange Notes, or (y) as
provided in Section 5(h) hereof, in the case of Registrable Notes or Exchange
Notes to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses, including, without limitation, expenses of
printing certificates for Registrable Notes or Exchange Notes in a form eligible
for deposit with The Depository Trust Company and of printing prospectuses if
the printing of prospectuses is requested by the managing underwriter, if any,
by the Holders of a majority in aggregate principal amount of the Registrable
Notes included in any Registration Statement or in respect of Registrable Notes
or Exchange Notes to be sold by any Participating Broker-Dealer during the
Applicable Period, as the case may be, (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Issuers, (v) fees and
disbursements of all independent certified public accountants referred to in
Section 5(l)(iii) hereof (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance), (vi) Securities Act liability insurance, if the Issuers desire
such insurance, (vii) fees and expenses of all other Persons retained by the
Issuers, (viii) internal expenses of the Issuers (including, without limitation,
all salaries and expenses of officers and employees of the Issuers performing
legal or accounting duties), (ix) the expense of any annual audit, (x) any fees
and expenses incurred in connection with the listing of the securities to be
registered on any securities exchange, and the obtaining of a rating of the
securities, in each case, if applicable, and (xi) the expenses relating to
printing, word processing and distributing all Registration Statements,
underwriting agreements, indentures and any other documents necessary in order
to comply with this Agreement.

 

(b)           The Issuers shall reimburse the Initial Purchasers for the
reasonable fees and expenses of one counsel in connection with the Exchange
Offer, which shall be Cahill Gordon & Reindel LLP or such other counsel as
selected by a majority in interests of the Holders, and shall not be required to
pay any other legal expenses in connection therewith.

 

7.             Indemnification

 

(a)           Each of the Issuers, jointly and severally, agrees to indemnify
and hold harmless each Holder of Registrable Notes and each Participating
Broker-Dealer selling Exchange Notes during the Applicable Period, the
affiliates, officers, directors,

 

--------------------------------------------------------------------------------


 

representatives, employees and agents of each such Person, and each Person, if
any, who controls any such Person within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Participant”), from
and against any and all losses, claims, damages, judgments, liabilities and
expenses (including, without limitation, the reasonable legal fees and other
expenses actually incurred in connection with any suit, action or proceeding or
any claim asserted) caused by, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) or Prospectus (as amended or supplemented
if the Issuers shall have furnished any amendments or supplements thereto) or
any preliminary prospectus, or caused by, arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus or any preliminary prospectus in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
judgments, damages, liabilities or expenses are caused by any untrue statement
or omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to any Participant furnished to the Issuers
in writing by such Participant expressly for use therein and with respect to any
preliminary prospectus, or except to the extent that any such loss, claim,
damage or liability arises solely from the fact that any Participant sold Notes
to a person to whom there was not sent or given a copy of the Prospectus (as
amended or supplemented) at or prior to the written confirmation of such sale if
the Issuers shall have previously furnished copies thereof to the Participant in
accordance herewith and the Prospectus (as amended or supplemented) would have
corrected any such untrue statement or omission in any such preliminary
prospectus.

 

(b)           Each Participant agrees, severally and not jointly, to indemnify
and hold harmless each Issuer, their respective affiliates, officers, directors,
representatives, employees and agents of each Issuer and each Person who
controls each Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent (but on a several, and not
joint, basis) as the foregoing indemnity from the Issuers to each Participant
under paragraph (a) above, but only with reference to information relating to
such Participant furnished to the Issuers in writing by such Participant
expressly for use in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus.  The liability of any
Participant under this paragraph shall in no event exceed the proceeds received
by such Participant from sales of Registrable Notes or Exchange Notes giving
rise to such obligations.

 

(c)           If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to either of the
two preceding paragraphs, such Person (the “Indemnified Person”) shall promptly
notify the Persons against whom such indemnity may be sought (the “Indemnifying
Persons”) in writing, and the Indemnifying Persons, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory

 

--------------------------------------------------------------------------------


 

to the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person may reasonably designate in such proceeding and shall pay the reasonable
fees and expenses actually incurred by such counsel related to such proceeding;
provided, however, that the failure to so notify the Indemnifying Persons will
not relieve it from any liability under paragraph (a) or (b) above unless and to
the extent such failure results in the forfeiture by the Indemnifying Person of
substantial rights and defenses and the Indemnifying Person was not otherwise
aware of such action or claim.  In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Persons and the Indemnified Person shall have mutually agreed to
the contrary in writing, (ii) the Indemnifying Persons shall have failed within
a reasonable period of time to retain counsel reasonably satisfactory to the
Indemnified Person or (iii) the named parties in any such proceeding (including
any impleaded parties) include both any Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood that the Indemnifying Persons shall not, in connection with such
proceeding or separate but substantially similar related proceeding in the same
jurisdiction arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm (in addition to any local counsel)
for all Indemnified Persons, and that all such fees and expenses shall be
reimbursed promptly as they are incurred.  Any such separate firm for the
Participants and such control Persons of Participants shall be designated in
writing by Participants who sold a majority in interest of Registrable Notes and
Exchange Notes sold by all such Participants and shall be reasonably acceptable
to the Issuers, and any such separate firm for the Issuers, their affiliates,
officers, directors, representatives, employees and agents and such control
Persons of such Issuer shall be designated in writing by such Issuer and shall
be reasonably acceptable to the Holders.

 

The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its prior written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with such consent or if there
be a final non-appealable judgment for the plaintiff for which the Indemnified
Person is entitled to indemnification pursuant to this Agreement, each
Indemnifying Person agrees to indemnify and hold harmless each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the prior written consent of
the Indemnified Person (which consent shall not be unreasonably withheld or
delayed), effect any settlement or compromise of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party, or indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional written release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of such Indemnified Person.

 

--------------------------------------------------------------------------------


 

(d)                                 If the indemnification provided for in
paragraphs (a) and (b) of this Section 7 is for any reason unavailable to, or
insufficient to hold harmless, an Indemnified Person in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraphs, in lieu of indemnifying such Indemnified Person
thereunder and in order to provide for just and equitable contribution, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Person or Persons
on the one hand and the Indemnified Person or Persons on the other in connection
with the statements or omissions or alleged statements or omissions that
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof) as well as any other relevant equitable considerations.  The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers on the one hand or such Participant or such other
Indemnified Person, as the case may be, on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission, and any other equitable considerations appropriate
in the circumstances.

 

(e)                                  The parties agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by pro
rata allocation (even if the Participants were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages, judgments, liabilities and expenses referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any reasonable legal or other expenses actually
incurred by such Indemnified Person in connection with investigating or
defending any such action or claim.  Notwithstanding the provisions of this
Section 7, in no event shall a Participant be required to contribute any amount
in excess of the amount by which proceeds received by such Participant from
sales of Registrable Notes or Exchange Notes, as the case may be, exceeds the
amount of any damages that such Participant has otherwise been required to pay
or has paid by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)                                    Any losses, claims, damages, liabilities
or expenses for which an indemnified party is entitled to indemnification or
contribution under this Section 7 shall be paid by the Indemnifying Person to
the Indemnified Person as such losses, claims, damages, liabilities or expenses
are incurred.  The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Holder or any person who
controls a Holder, the Issuers, their directors, officers, employees or agents
or any person who controls an Issuer, and (ii) any termination of this
Agreement.

 

--------------------------------------------------------------------------------


 

(g)                                 The indemnity and contribution agreements
contained in this Section 7 will be in addition to any liability which the
Indemnifying Persons may otherwise have to the Indemnified Persons referred to
above.

 

8.                                       Rules 144 and 144A

 

Each of the Issuers covenants and agrees that it will file the reports required
to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder in a timely manner in
accordance with the requirements of the Securities Act and the Exchange Act and,
for so long as any Registrable Notes remain outstanding, and if such Issuer is
not required to file such reports, such Issuer will, upon the request of any
Holder or beneficial owner of Registrable Notes, make available such information
of the type specified in Sections 13 and 15(d) of the Exchange Act.  The Issuers
will be deemed to have satisfied the requirements in the preceding sentence if
(i) any parent of the Issuers files and provides reports, documents and
information of the types otherwise so required, in each case within the
applicable time periods and (ii) the Issuers are not required to file such
reports, document and information separately under the applicable rules and
regulations of the SEC (after giving effect to any exemptive relief) because of
the filings of such Parent.  Each of the Issuers further covenants and agrees,
for so long as any Registrable Notes remain outstanding, to make available to
any Holder or beneficial owner of Registrable Notes in connection with any sale
thereof and any prospective purchaser of such Registrable Notes from such Holder
or beneficial owner the information required by Rule 144A(d)(4) and 144(c) under
the Securities Act in order to permit resales of such Registrable Notes pursuant
to Rule 144A and Rule 144.

 

9.                                       Underwritten Registrations

 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering and shall be reasonably acceptable to the Issuers.

 

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

--------------------------------------------------------------------------------


 

10.                                 Miscellaneous

 

(a)                                  No Inconsistent Agreements.  The Issuers
have not, as of the date hereof, and the Issuers shall not, after the date of
this Agreement, enter into any agreement with respect to any of their securities
that is inconsistent with the rights granted to the Holders of Registrable Notes
in this Agreement or otherwise conflicts with the provisions hereof.  The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Issuers’ other issued
and outstanding securities under any such agreements.  The Issuers shall not,
after the date of this agreement, enter into any agreement with respect to any
of their securities which will grant to any Person piggy-back registration
rights with respect to any Registration Statement.

 

(b)                                 Adjustments Affecting Registrable Notes. 
The Issuers shall not, directly or indirectly, take any action with respect to
the Registrable Notes as a class that would adversely affect the ability of the
Holders of Registrable Notes to include such Registrable Notes in a registration
undertaken pursuant to this Agreement.

 

(c)                                  Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, otherwise
than with the prior written consent of (I) the Issuers and (II)(A) the Holders
of not less than a majority in aggregate principal amount of the then
outstanding Registrable Notes and (B) in circumstances that would adversely
affect the Participating Broker-Dealers holding not less than a majority in
aggregate principal amount of the Exchange Notes held by all Participating
Broker-Dealers; provided, however, that Section 7 and this Section 10(c) may not
be amended, modified or supplemented without the prior written consent of each
Holder and each Participating Broker-Dealer (including any person who was a
Holder or Participating Broker-Dealer of Registrable Notes or Exchange Notes, as
the case may be, disposed of pursuant to any Registration Statement) affected by
any such amendment, modification or supplement.  Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders of Registrable Notes
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect, impair, limit or compromise the rights
of other Holders of Registrable Notes may be given by Holders of at least a
majority in aggregate principal amount of the Registrable Notes being sold
pursuant to such Registration Statement.

 

(d)                                 Notices.  All notices and other
communications (including, without limitation, any notices or other
communications to the Trustee) provided for or permitted hereunder shall be made
in writing by hand-delivery, registered first-class mail, next-day air courier
or facsimile:

 

--------------------------------------------------------------------------------


 

(i)                                     if to a Holder of the Registrable Notes
or any Participating Broker-Dealer, at the most current address of such Holder
or Participating Broker-Dealer, as the case may be, set forth on the records of
the registrar under the Indenture.

 

(ii)                                  if to the Issuers, at the address as
follows:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Attention:                       General Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:                       Matthew Bloch, Esq.

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier; and when transmission is confirmed,
if sent by facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 

(e)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto, the Holders and the Participating Broker-Dealers;
provided, however, that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Notes in violation of the terms of
the Purchase Agreement or the Indenture.

 

(f)                                    Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

--------------------------------------------------------------------------------


 

(h)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
AS APPLIED TO CONTRACTS MADE AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(i)                                     Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. 
It is hereby stipulated and declared to be the intention of the parties that
they would have executed the remaining terms, provisions, covenants and
restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

(j)                                     Securities Held by the Issuers or Their
Affiliates.  Whenever the consent or approval of Holders of a specified
percentage of Registrable Notes is required hereunder, Registrable Notes held by
the Issuers or their affiliates (as such term is defined in Rule 405 under the
Securities Act) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

 

(k)                                  Third-Party Beneficiaries.  Holders of
Registrable Notes and Participating Broker-Dealers are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.

 

(l)                                     Entire Agreement.  This Agreement,
together with the Purchase Agreement and the Indenture, is intended by the
parties as a final and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and therein
and any and all prior oral or written agreements, representations, or
warranties, contracts, understandings, correspondence, conversations and
memoranda between the Holders on the one hand and the Issuers on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

DIRECTV HOLDINGS LLC

 

DIRECTV FINANCING CO., INC.

 

DIRECTV, as Guarantor

 

DIRECTV CUSTOMER SERVICES, INC., as

 

Guarantor

 

DIRECTV MERCHANDISING, INC., as

 

Guarantor

 

DIRECTV ENTERPRISES, LLC, as Guarantor

 

DIRECTV LLC, as Guarantor

 

LABC PRODUCTIONS, LLC, as Guarantor

 

DIRECTV HOME SERVICES, LLC, as

 

Guarantor

 

 

 

 

 

By:

/s/ Patrick T. Doyle

 

 

Name:

Patrick T. Doyle

 

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby
confirmed and accepted by the Initial Purchasers
as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER &

 

SMITH INCORPORATED

 

 

 

 

 

By:

/s/ Keith Harman

 

 

Name: Keith Harman

 

 

Title: Managing Director

 

 

 

RBS SECURITIES INC.

 

 

 

 

 

By:

/s/ Tom Bausano

 

 

Name: Tom Bausano

 

 

Title: Managing Director

 

 

For themselves and the other several Initial
Purchasers.

 

--------------------------------------------------------------------------------